DETAILED ACTION
This action is responsive to the filing of 11/12/2020. Claims 1-9, 21-22, 24-32 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7-9, 29-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 21-22, 24-28, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 20130174094) in view of Ross (8,396,265.)

Claim 1, 21, 22: Heo discloses a display control method, implemented by an electronic device with a touch display, wherein the display control method comprises:
displaying a lock screen (Fig. 2B: 204, lock state, par. 50) comprising a first control (Fig. 2B: MESSAGE 208), wherein the lock screen does not comprise a second control; 
(Fig. 2B - 2F; par. 52, unlocking), wherein the unlock screen (Fig. 2F, par. 52, unlock state) comprises the first control (Fig. 2F: MESSAGE 206) and the second control (Fig. 2F: twitter icon, top center); and 
displaying a first screen (Fig. 7B) on the unlock screen when a preset condition is met (Fig. 7A: selection of 704 MESSAGE 208), 
wherein the first screen does not comprise the first control (Fig. 2B: MESSAGE 208 is not displayed on Fig. 7B), 
wherein the first screen [A: comprises the second control], [B: corresponds to the first control, (Fig. 7B corresponds to 704 MESSAGE 208)] or [C: corresponds to the second control.]

However, Heo does not explicitly disclose: verifying head information; and changing from the lock screen to an unlock screen in response to verifying the head information.
Ross discloses a similar method for unlocking an electronic device, including: verifying head information; and changing from the lock screen to an unlock screen in response to verifying the head information (Fig. 3; Fig. 6: 601 capture image, 612 perform facial recognition, and 616 allow access; 17:32-18:49.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Heo and Ross so as to include facial recognition. One would have been motivated to include facial recognition for unlocking an electronic device so as to have means for secured access to a device that may have private information.

Claim 2, 24: Heo and Ross disclose the display control method of claim 1, wherein the unlock screen (Fig. 2F) comprises a superposition[?] of a second screen (Fig. 2F: 204, bottom section) and a third screen (Fig. 2F: 224, top section), wherein the second screen comprises the first control (Fig. 2F: MESSAGE 208) and does not comprise the second control (Fig. 2F: twitter icon, top center is not displayed in the bottom section), and wherein the third screen comprises the second control (Fig. 2F: twitter icon, top center) and does not comprise the first control (Fig. 2F: MESSAGE 208 is not displayed in the top section.) 
  
Claim 3, 25: Heo and Ross disclose the display control method of claim 2, wherein the second screen (Heo Fig. 2F: 204) is the lock screen (Heo Fig. 2B: 204.)

Claim 4, 26: Heo and Ross disclose the display control method claim 2, wherein the third screen comprises a desktop, a first application screen opened before screen locking, a shortcut screen (Heo Fig. 2F: 224, top section; eight application shortcuts), or a desktop assistant.

Claim 5, 27: Heo and Ross disclose the display control method claim 2, wherein the first screen is the third screen, and wherein the preset condition comprises at least one of: detecting a floating event equaling or exceeding a preset time difference between a current moment and a moment at which the head information was recognized continuously detecting the head information within a first preset duration after the head information is recognized, detecting that an included angle between the electronic (Heo, par. 60-61, Fig. 7A-7B, simultaneously executing an application and unlocking the mobile terminal), detecting a preset head action or detecting a preset voice indication.

Claim 6, 28: Heo and Ross disclose the display control method of claim 1, further comprising displaying the first screen when detecting a first preset operation on the first control (Heo Fig. 7A: selection of 704 MESSAGE 208.)

Claim 32: Heo and Ross disclose the display control method of claim 1, further comprising displaying the first screen when detecting a second preset operation on the second control (Fig. 2F: selection of Fig. 2F: twitter icon, top center to display the twitter application screen.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
3/22/2022